 

Exhibit 10.1

Promissory Note

 

  

THIS PROMISSORY NOTE (“NOTE”) AND THE SECURITIES INTO WHICH THE NOTE MAY BE
CONVERTED HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) OR UNDER THE SECURITIES LAWS OF ANY STATE.  THIS NOTE HAS
BEEN ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED
IN THE ABSENCE OF REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT
AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED.  

 

PROMISSORY NOTE

 

 

Dated as of March 31, 2020

Principal Amount:  Up to $750,000.00 

New York, NY

  

Pursuant to that certain Expense Advance Agreement (the “Agreement”), dated as
of December 12, 2018, by and between CF Finance Acquisition Corp., a Delaware
corporation (the “Maker”), and CF Finance Holdings LLC (the “Payee”), the Maker
hereby promises to pay to the order of the Payee or its registered assigns or
successors in interest, the principal sum of up to Seven Hundred Fifty Thousand
Dollars ($750,000.00) in lawful money of the United States of America, on the
terms and conditions described below.  Except for the optional conversions
described below in Section 15, all payments on this Note shall be made by check
or wire transfer of immediately available funds or as otherwise determined by
the Maker to such account as the Payee may from time to time designate by
written notice in accordance with the provisions of this Note. Certain terms
used herein but not defined herein shall have the meaning given to such terms in
the Agreement.

 

1.            Principal. The principal balance of this Note shall be payable by
Maker on the date on which Maker consummates its Business Combination. The
principal balance may be prepaid at any time. Under no circumstances shall any
individual, including but not limited to any officer, director, employee or
shareholder of the Maker, be obligated personally for any obligations or
liabilities of the Maker hereunder.

 

2.            Interest. No interest shall accrue or be charged by Payee on the
unpaid principal balance of this Note.

 

3.            Drawdown Requests. Maker and Payee agree that Maker may request up
to Seven Hundred Fifty Thousand Dollars ($750,000.00) for costs reasonably
related to Maker’s working capital needs prior to the consummation of the
Business Combination. The principal of this Note may be drawn down from time to
time prior to the date on which Maker consummates a Business Combination, upon
request from Maker to Payee (each, a “Drawdown Request”) in such amounts as
Maker may determine in its discretion. Payee shall fund each Drawdown Request no
later than five (5) business days after receipt of a Drawdown Request; provided,
however, that the maximum amount of drawdowns collectively under this Note is
Seven Hundred Fifty Thousand Dollars ($750,000.00). Once an amount is drawn down
under this Note, it shall not be available for future Drawdown Requests even if
prepaid. No fees, payments or other amounts shall be due to Payee in connection
with, or as a result of, any Drawdown Request by Maker.

 

4.            Application of Payments. All payments (or conversions into
warrants, as applicable) shall be applied first to payment in full of any costs
incurred in the collection of any sum due under this Note, including (without
limitation) reasonable attorney’s fees and then to the payment in full of any
late charges and finally to the reduction of the unpaid principal balance of
this Note.

 

5.            Events of Default. The occurrence of any of the following shall
constitute an event of default (“Event of Default”):

 

(a)           Failure to Make Required Payments. Failure by Maker to pay the
principal amount due pursuant to this Note within five (5) business days of the
date specified above or issue warrants pursuant to Section 15 hereof, if so
elected by Payee.

 

--------------------------------------------------------------------------------

 

 

(b)           Voluntary Bankruptcy, Etc. The commencement by Maker of a
voluntary case under any applicable bankruptcy, insolvency, reorganization,
rehabilitation or other similar law, or the consent by it to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of Maker or for any substantial part of
its property, or the making by it of any assignment for the benefit of
creditors, or the failure of Maker generally to pay its debts as such debts
become due, or the taking of corporate action by Maker in furtherance of any of
the foregoing.

  

(c)           Involuntary Bankruptcy, Etc. The entry of a decree or order for
relief by a court having jurisdiction in the premises in respect of Maker in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of Maker or for any substantial part of its
property, or ordering the winding-up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days.

 

6.            Remedies.

 

(a)           Upon the occurrence of an Event of Default specified in Section
5(a) hereof, Payee may, by written notice to Maker, declare this Note to be due
immediately and payable, whereupon the unpaid principal amount of this Note, and
all other amounts payable hereunder, shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 

(b)           Upon the occurrence of an Event of Default specified in Sections
5(b) or 5(c), the unpaid principal balance of this Note, and all other sums
payable with regard to this Note, shall automatically and immediately become due
and payable, in all cases without any action on the part of Payee.

 

7.            Waivers. Maker and all endorsers and guarantors of, and sureties
for, this Note waive presentment for payment, demand, notice of dishonor,
protest, and notice of protest with regard to the Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof,
or any writ of execution issued hereon, may be sold upon any such writ in whole
or in part in any order desired by Payee.

 

8.            Unconditional Liability. Maker hereby waives all notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, and agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by Payee, and consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Payee with respect to the payment or other provisions of this Note, and agrees
that additional makers, endorsers, guarantors, or sureties may become parties
hereto without notice to Maker or affecting Maker’s liability hereunder.

 

9.            Notices. All notices, statements or other documents which are
required or contemplated by this Note shall be made: (i) in writing and
delivered personally or sent by first class registered or certified mail,
overnight courier service or facsimile or electronic transmission to the address
designated in writing, (ii) by facsimile to the number most recently provided to
such party or such other address or fax number as may be designated in writing
by such party or (iii) by electronic mail, to the electronic mail address most
recently provided to such party or such other electronic mail address as may be
designated in writing by such party.  Any notice or other communication so
transmitted shall be deemed to have been given on the day of delivery, if
delivered personally, on the business day following receipt of written
confirmation, if sent by facsimile or electronic transmission, one (1) business
day after delivery to an overnight courier service or five (5) days after
mailing if sent by mail.

  

10.            Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THEREOF.

 

--------------------------------------------------------------------------------

 

 

11.          Severability. Any provision contained in this Note which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

12.          Trust Waiver.  Notwithstanding anything herein to the contrary, the
Payee hereby waives any right, title, interest or claim of any kind (“Claim”) in
or to any distribution of or from the Trust Account, and hereby agrees not to
seek recourse, reimbursement, payment or satisfaction for any Claim against the
Trust Account for any reason whatsoever; provided, however, that if the Maker
completes a Business Combination, the Maker shall repay the principal balance of
this Note, which may be out of the proceeds released to the Maker from the Trust
Account.

 

13.          Amendment; Waiver.  Any amendment hereto or waiver of any provision
hereof may be made with, and only with, the written consent of the Maker and the
Payee.

 

14.          Assignment.  No assignment or transfer of this Note or any rights
or obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void; provided,
however, that this Note shall be freely assignable by the Payee to any assignee.

 

 

15.

Optional Conversion Into Warrants.

 

(a)          At the Payee’s option, at any time prior to payment in full of the
principal balance of this Note, the Payee may elect to convert all or any
portion of this Note into that number of warrants (the “Conversion Warrants”)
equal to: (i) the portion of the principal amount of the Note being converted
pursuant to this Section 15, divided by (ii) $1.00, rounded down to the nearest
whole number. Each Conversion Warrant shall have the same terms and conditions
as the warrants included in the units issued by the Maker pursuant to a private
placement to Payee, as described in Maker’s Registration Statement on Form S-1
(333-228420), including the transfer restrictions applicable thereto. The
Conversion Warrants, the shares of Common Stock underlying the Conversion
Warrants and any other equity security of Maker issued or issuable with respect
to the foregoing by way of a stock dividend or stock split or in connection with
a combination of shares, recapitalization, amalgamation, consolidation or
reorganization (the “Warrant Shares”), shall be entitled to the registration
rights set forth in that certain registration rights agreement between the Maker
and the parties thereto, dated as of December 12, 2018.

 

(b)          Upon any complete or partial conversion of the principal amount of
this Note, (i) such principal amount shall be so converted and such converted
portion of this Note shall become fully paid and satisfied, (ii) the Payee shall
surrender and deliver this Note, duly endorsed, to Maker or such other address
which Maker shall designate against delivery of the Conversion Warrants, (iii)
Maker shall promptly deliver a new duly executed Note to the Payee in the
principal amount that remains outstanding, if any, after any such conversion and
(iv) in exchange for all or any portion of the surrendered Note, Maker shall,
within five (5) business days following receipt by Maker of Payee’s election to
convert this Note pursuant to this Section 15, deliver to Payee the Conversion
Warrants, which shall bear such legends as are required, in the opinion of
counsel to Maker or by any other agreement between Maker and the Payee and
applicable state and federal securities laws.

 

(c)          The Payee shall pay any and all issue and other taxes that may be
payable with respect to any issue or delivery of the Conversion Warrants upon
conversion of this Note pursuant hereto; provided, however, that the Payee shall
not be obligated to pay any transfer taxes resulting from any transfer requested
by the Payee in connection with any such conversion.

  

(d)          The Conversion Warrants shall not be issued upon conversion of this
Note unless such issuance and such conversion comply with all applicable
provisions of law.

 

[Signature Page Follows]


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written. 

 

 

CF Finance Acquisition Corp.

 

 

 

 

 

 

By:

 /s/Paul Pion

 

 

 

Paul Pion

 

 

 

Chief Financial Officer

(Principal Financial and Accounting Officer)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to the Promissory Note by CF Finance Acquisition Corp. in favor
of CF Finance Holdings, LLC for up to $750,000 for Working Capital]

 

 